October 24, 2011 VIA EDGAR Linda Cvrkel Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549 Re: Kona Grill, Inc. Form 10-K for the year ended December 31, 2010 Filed March 11, 2011 Definitive Proxy Statement on Schedule 14A Filed March 14, 2011 File No. 001-34082 Dear Ms. Cvrkel: We have reviewed the comments in your letter dated September 29, 2011 regarding the above referenced filings and have provided the attached responses.We have repeated the text of your questions and followed each with our response. Further, Kona Grill, Inc. (the “Company”) acknowledges that: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the filings referenced above; 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings referenced above; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding our responses, you may contact me at (480)922-8100. Very truly yours, /s/ Mark S. Robinow Mark S. Robinow Executive Vice President and Chief Financial Officer Linda Cvrkel October 24, 2011 Page 2 Form 10-K for the year ended December 31, 2010 Notes to the Financial Statements General 1. SEC Comment:We note from your disclosure on page 3 that during 2010 you introduced several marketing and branding initiatives, including your Konavore loyalty program. Please explain to us, and revise the notes to the financial statements in future filings to disclose the nature and terms of this loyalty program. Your response and revise disclosure should also explain how you account for the revenue and costs associated with this program. Company Response:We maintain a guest loyalty club (the KonavoreTM program), an email-based marketing program designed to communicate new menu offerings, restaurant specific events, and other marketing messages to keep Kona Grill top of mind for consumers. The KonavoreTM loyalty program offers members a discount coupon upon enrolling in the program and a discount coupon for a member’s birthday. These coupons are recognized upon redemption and recorded in the financial statements as a sales discount. Costs associated with the redemption of a promotion in the form of a coupon for discounted product are recorded in cost of sales as these coupons are typically redeemed with purchase of additional food and beverage items. Costs associated with promotional giveaways of food and beverages to local businesses and sponsorship of events are viewed as advertising in nature and recorded in restaurant operating expenses. The Company will revise its disclosure in future filings to include disclosure regarding the nature and terms of the KonavoreTM program and how we account for the revenue and costs associated with this program, including substantially the information in the preceding paragraph. In particular, in the Form 10-Q to be filed by the Company for the quarter ended September 30, 2011 (the “September 30, 2011 10-Q”), we intend to include such disclosure in Note 2 to the Unaudited Consolidated Financial Statements, “Advertising and Marketing Costs.” Note 9. Income Taxes, page F-16 2. SEC Comment:We note from the reconciliation of income tax benefit at the federal statutory rate to the income tax expense reported on the statements of operations, that in 2010 there is significant amount titled “other.” Please explain to us, and disclose in future filings the nature of the amount(s) included in this line item. Company Response:The $209,000 reported as “Other” in the income tax reconciliation in Note 9 to the Consolidated Financial Statements in the 2010 Form 10-K primarily reflects $169,000 for the change in tax benefit from accumulated state net operating losses and $39,000 for the reduction in unrecognized tax benefits due to the lapse of the statute of limitations. In future Form 10-K reports, the Company will describe in its footnotes for Income Taxes the nature of the amounts included in the “Other” line item in the reconciliation. Please note that the Company does not include such reconciliation in the Notes to the unaudited financial statements in its Form 10-Q reports. Form 10-Q for the Quarter Ended June 30, 2011 Note 8. Subsequent Event 3. SEC Comment:We note your disclosure that in July 2011 you decided to close the West Palm Beach restaurant and entered into an amendment to early terminate the lease. Please tell us, and disclose in future filings, the amount of the lease termination fee as well as the estimated amounts of severance and other exit charges that will be reflected within discontinued operations in the third quarter of 2011. Linda Cvrkel October 24, 2011 Page 3 Company Response:As described in its Form 8-K report filed on September 23, 2011, the Company on September 22, 2011 announced its decision to close its Sugar Land, Texas restaurant. Therefore, the results of both the West Palm Beach, Florida and Sugar Land, Texas restaurants will be included in discontinued operations in the third quarter. The Company will include the following Note to its Unaudited Consolidated Financial Statements in the September 30, 2011 10-Q: 3. Discontinued Operations As part of ongoing profitability initiatives, we closed our West Palm Beach, Florida and Sugar Land, Texas restaurants during the third quarter of 2011. The decision to close these restaurants was based on these restaurants’ past and present operating performance and projected future results. We entered into an amendment with the landlord of the West Palm Beach restaurant that provided for the early termination of the lease on July 31, 2011. Under the lease amendment, we paid an early termination fee and agreed not to remove certain restaurant equipment from the premises. We closed the Sugar Land location on September 21, 2011. During the third quarter of 2011, we recognized $1,050,000 related to estimated and actual lease termination costs for the two restaurants closed during the quarter and $211,000 for severance, relocation, and other exit costs. The lease termination and exit cost accrual is included in accrued expenses on the consolidated balance sheets. These costs are partially offset by deferred rent write-offs of $1,260,000. We also recognized $53,000 in non-cash asset impairment charges related to the write-off of equipment and furniture left at the closed restaurants. We previously recognized non-cash asset impairment charges of $5,204,000 associated with these restaurants during 2009. We determined that the closures met the criteria for classification as discontinued operations as of September 30, 2011. As a result, all historical operating results as well as lease termination and exit costs attributable to these restaurants are reflected within discontinued operations in the consolidated statements of operations for all periods presented. Loss from discontinued operations, net of tax is comprised of the following (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Restaurant sales $ Loss from discontinued operations before income taxes $ ) $ ) $ ) $ ) Income tax benefit 9 — 9 — Loss from discontinued operations, net of tax $ ) $ ) $ ) $ ) The following table presents a rollforward of lease termination and exit costs (in thousands): Balance at December 31, 2010 Additions Payments Balance at September 30, 2011 Lease termination $
